Citation Nr: 0325151	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  02-06 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefit 
purposes.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The evidence of record indicates the veteran served on active 
duty from December 1936 to July 1944.  He died in March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (VA) in 
Nashville, Tennessee.

In a May 2002 VA Form 9, the appellant requested a Travel 
Board hearing.  Subsequently, in a November 2002 VA Form 119, 
Report of Contact, the appellant's representative indicated 
that the appellant wanted her file transferred to the Board 
for further review.  As a result, a Travel Board hearing 
scheduled for December 6, 2002 was cancelled.  In a December 
2002 letter, the appellant was notified that her appeal was 
being certified to the Board and that she had 90 days to 
submit a request for a hearing.  In a letter dated December 
27, 2002, the appellant responded, indicating that she 
understood that her appeal had been certified to the Board 
for disposition so a decision could be reached and gave the 
address where such decision should be mailed.  As such, the 
Board deems that the appellant has withdrawn her hearing 
request.  38 C.F.R. § 20.704(e) (2003).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the appellant of the evidence necessary 
to substantiate, the claim addressed in this decision.

2.  The veteran and the appellant were married in April 1947; 
they received a final judgment of divorce in November 1953.

3.  At the time of the veteran's death in March 1970, the 
appellant was not legally married to the veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  38 U.S.C.A. 
§ 101 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts have been properly developed, to the extent 
possible, and no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5103A (West 2002).  In this connection, the 
Board finds that the veteran's enlistment document, 
children's birth certificates, certificate of marriage, the 
certificate of death, the divorce decree, and the statements 
of the appellant, her representative and L. H. are adequate 
for determining whether the appellant is the surviving spouse 
of the veteran for purposes of death benefits.  The appellant 
has not identified any evidence, which may be pertinent to 
her claim that the RO has not obtained and considered.  Thus, 
the Board finds that the VA has obtained, or made reasonable 
efforts to obtain, all evidence, which might be relevant to 
the appellant's claim.  Accordingly, the Board finds that no 
further assistance to the appellant in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

The Board finds that the RO also has complied with the notice 
requirements of the VCAA.  In essence, the appellant in this 
case has been notified as to the laws and regulations 
governing eligibility for death pension benefits.  In a 
statement of the case (SOC), the RO advised the appellant of 
the new duty to assist provisions of the VCAA, what VA would 
do and had done, what she should do, and was given an 
opportunity to supply additional information in support of 
her claim.  She has, by information letters, a written 
determination, an SOC and supplemental statements of the case 
(SSOCs), been advised of the evidence considered in 
connection with her appeal and what information VA and the 
appellant would provide.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Specifically, the RO notified the 
appellant, in a May 2002 SOC and in SSOCs issued in July and 
August 2002, that she would have had to be married to the 
veteran at the time of his death to be considered as his 
surviving spouse.  The appellant has admitted that she was 
not married to the veteran at the time of his death.  
Further, all of the relevant evidence has been considered.  
Thus, the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development for the issue discussed in this decision.  As 
such, the appellant's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Death pension, Dependency and Indemnity Compensation (DIC) 
and accrued benefits are payable to a "surviving spouse" who 
meets the legal criteria for entitlement to such benefits.  
38 U.S.C.A. §§ 1521, 1541, 5121 (West 2002).  A "spouse" is a 
person of the opposite sex whose marriage to the veteran 
meets the requirements noted in 38 C.F.R. § 3.1(j).  38 
C.F.R. § 3.50(a) (2003).  The term "surviving spouse" is 
defined, in pertinent part, as a person of the opposite sex 
who: (1) was the lawful spouse of a veteran at the time of 
the veteran's death, and (2) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse), and (3) who has not remarried.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50.  
"Marriage," for VA purposes, means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2003).

The appellant in this case cannot be considered to be the 
"surviving spouse" of the veteran because at the time of the 
veteran's death in March 1970, he and the appellant were not 
married.  Although the appellant and veteran were married in 
April 1947, the evidence of record clearly shows that the 
veteran and the appellant were divorced by final judgment 
dated in November 1953.  The appellant does not allege, and 
the facts do not show, that she and the veteran were married 
or living together at the time of his death.  Nor does she 
contest the validity of the divorce.  Rather, she argues that 
she was married to the veteran, bore him two children, cared 
for him, sought and was awarded a divorce on the grounds of 
cruelty on the veteran's part.  Thus, the appellant contends 
that she should not have been expected to remain married to 
the veteran because of his cruelty, that at the time of his 
death neither of them were married, and that she should be 
entitled to death benefits based on the years she was in fact 
married to the veteran.  A statement by L. H. confirms that 
the appellant was mistreated by the veteran during their 
marriage.

Despite the appellant's assertion of a past marriage and the 
grounds for its final dissolution, the law provides for 
payment of VA death and accrued benefits to a surviving 
spouse, not a former spouse.  The appellant is not shown to 
have been legally married to the veteran at the time of his 
death and as such she is not entitled to recognition as the 
veteran's surviving spouse for VA purposes and has no legal 
basis to claim entitlement to DIC benefits, improved death 
pension benefits, or accrued benefits.  The law in this case 
is dispositive; therefore, the appellant's claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 
6 Vet. App. 426, 430 (1994).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where the law, and not the evidence, is dispositive, the VCAA 
is not applicable to the appeal.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  As such, no further action is required 
pursuant to the VCAA.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



